Citation Nr: 1136295	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for shin splints.

4.  Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disability, to include depression, anxiety, and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1997 and from February to May 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  

In June 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the St. Paul RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The issue of whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disability, to include depression, anxiety, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The November 2007 decision which denied entitlement to service connection for  bilateral hearing loss is final.  

2.  The evidence received since the November 2007 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for bilateral hearing loss.

3.  The November 2007 decision which denied entitlement to service connection for  tinnitus is final.  

4.  The evidence received since the November 2007 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for tinnitus.

5.  The November 2007 decision which denied entitlement to service connection for shin splints is final.  

6.  The evidence received since the November 2007 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for shin splints.


CONCLUSIONS OF LAW

1.  The November 2007 RO decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

2.  Evidence received after the November 2007 RO decision is not new and material, and the claim for service connection for bilateral hearing loss is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2010).

3.  The November 2007 RO decision denying the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

4.  Evidence received after the November 2007 RO decision is not new and material, and the claim for service connection for tinnitus is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

5.  The November 2007 RO decision denying the claim for service connection for shin splints is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

6.  Evidence received after the November 2007 RO decision is not new and material, and the claim for service connection for shin splints is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the March 2011 letter for the claims for bilateral hearing loss, tinnitus, and shin splints.  Specifically, in the letter, the RO provided the Veteran with a definition of new and material evidence as well as the criteria necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that his original claims were denied in a November 2007 rating decision.  The letter noted that the claims for bilateral hearing loss and tinnitus were denied because there was no diagnosis of either in his service records.  His claim for shin splints was denied because there was no permanent residual or chronic disability shown.  The Veteran was informed that he needed to submit new and material evidence related to these facts in order to raise a reasonable possibility of substantiating his claims that was not simply repetitive or cumulative of the evidence on record when his claims were previously denied.  The letter also addressed the elements of service connection and the relevant rating criteria and effective date provisions.  Although the notice was provided after the initial adjudication of the Veteran's claims in October 2008, the claims were subsequently readjudicated in an April 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims for bilateral hearing loss, tinnitus, and shin splints.  All available service treatment records as well as all identified VA and Social Security Administration (SSA) disability records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Board observes that only the Veteran's service treatment records from his first period of service in the Army National Guard have been associated with his claims file.  An October 2009 formal finding of unavailability documents VA's attempts to obtain the Veteran's Army Reserve records and he was informed that they are unavailable that same month.  Accordingly, the Board concludes that VA has made reasonable efforts to obtain these records and the duty to assist has been fulfilled.  38 C.F.R. § 3.159(e).  

The Board observes that although new and material evidence has not been submitted with regard to the claims for bilateral hearing loss, tinnitus, or shin splints, the Veteran underwent VA examinations in November 2009, February 2010, and June 2010 during which time his claims were addressed.  However, the Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Further, VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Accordingly, the Board does not need to address the adequacy of these examinations as there was no duty on the part of VA to afford the Veteran a VA examination with regard to any of these claims.  Woehlaert, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an August 2009 SOC (statement of the case) and April 2010, March 2011, and April 2011 SSOCs which informed them of the laws and regulations relevant to his claims for bilateral hearing loss, tinnitus, and shin splints.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

A November 2007 RO decision denied service connection for bilateral hearing loss and tinnitus because there was no showing of either in his service treatment records.  Moreover, a VA examination was scheduled and the Veteran failed to report without providing good cause.  The claims were also denied because neither condition was clinically diagnosed.  The Veteran was notified of the denial that same month.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2008, the Veteran sought to reopen his claims.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final November 2007 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the RO decision relevant to the claims includes VA and SSA records, the Veteran's statements, and VA examinations.  As noted, the Veteran's claims were previously denied because there was no evidence that bilateral hearing loss or tinnitus was diagnosed during his service or that either disability was clinically diagnosed.  

Beginning with the medical evidence, in particular the February and June 2010 VA audiological examinations, the Board notes that although these records are new, they are not material.  The February 2010 VA audiologist stated that the Veteran's responses were not consistent within the testing or conversationally.  It was indicated that the Veteran should be retested by another audiologist.  The June 2010 VA audiologist determined that the Veteran's audiometrics were consistent with pseudohypacusis.  The examiner recommended retesting and stated that the examination results should not be used for rating purposes.  No diagnosis of tinnitus or hearing loss was provided during either examination.  As reflected above, VA is not required to provide additional VA examinations because new and material evidence has not been received.  As such, these VA examinations are not probative the reasons these claims were previously denied as they do not indicate that the Veteran's complaints of bilateral hearing loss or tinnitus are clinically diagnosed or related to service and, consequently, do not constitute new and material evidence.

The remainder of the medical evidence is absent for diagnoses of bilateral hearing loss or tinnitus and any indication either is related to the Veteran's military service.  Therefore, the VA and SSA records are not new or material evidence.  

Regarding the Veteran's statements and testimony that his hearing loss and tinnitus are related to his service, this information is duplicative of information previously of record.  Further, his subjective contentions that he has hearing loss and tinnitus were considered at the time of the last final denial.  Moreover, the Veteran's contentions that any acoustic trauma he was exposed to during service caused hearing loss or tinnitus do not constitute competent evidence as he is not qualified to render a medical opinion as to etiology or diagnosis and whether hearing loss or tinnitus are due to noise exposure or some other cause or factor is a medical matter, not a matter capable of lay observation.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 309; see also Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  Thus, the Board finds that his statements and arguments are not new and material.  

In sum, the Board concludes that no evidence has been received since the November 2007 RO decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claims for bilateral hearing loss or tinnitus; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Specifically, there is still no clinical diagnosis of hearing loss or tinnitus or any indication of a relationship to either and the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.      


3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for shin splints.

A November 2007 RO decision denied service connection for shin splints because there was no showing that the condition had existed since service.  Further, the Veteran failed to report for a scheduled VA examination without good cause.  The claim was denied because no permanent residual or chronic disability subject to service connection was shown.  The Veteran was notified of the denial that same month.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2008, the Veteran sought to reopen his claim.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final November 2007 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the medical evidence does not contain a current diagnosis of shin splints.  During the November 2009 VA examination, a provisional diagnosis of shin splints was provided but there was a notation that per radiology, the Veteran should be given a nuclear medicine bone scan.  In a January 2010 addendum, it was noted that the Veteran did not have a diagnosis of bilateral shin splints per plain films (x-rays).  The Veteran was scheduled for a nuclear medicine bone scan which was better for determining the presence the shin splints but he failed to report to the examination.  Therefore, there is still no clinical diagnosis of bilateral shin splints.  As previously noted, VA is not required to afford the Veteran another examination when new and material evidence has not been received.  Accordingly, VA examination with addendum reflects that the Veteran still does not have a current diagnosis of shin splints, which was missing at the time of the last final denial, they do not constitute new or material evidence sufficient to reopen the claim. 

The remainder of the medical evidence is absent for a diagnosis of shin splints and any indication such is related to the Veteran's military service.  Therefore, the VA and SSA records are not new or material evidence.  

Regarding the Veteran's statements and testimony that his shin splints are related to his service, this information is duplicative of information previously of record.  Further, his subjective contentions that he has shin splints since service were considered at the time of the last final denial.  Moreover, shin splints are not the kind of disorder that may be diagnosed by a lay person because it is not capable of lay observation.  In other words, a lay person does not have the training needed to distinguish between shin splints and some other muscular or bony disorder of the calf or lower extremity.  Furthermore, the Veteran's contentions that shin splints were caused by some disease or injury in service also do not constitute competent evidence as he is not qualified to render a medical opinion as to etiology or diagnosis of shin splints, and whether shin splints are due to an injury or disease in service or some other cause or factor is a medical matter, not a matter capable of lay observation.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 309; see also Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  Thus, the Board finds that his statements and arguments are not new and material.  

In sum, the Board concludes that no evidence has been received since the November 2007 RO decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim for shin splints; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a).  Specifically, there is still no clinical diagnosis of shin splints or any indication of a relationship to the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for shin splints.

ORDER

New and material evidence having not been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, the claim is denied.

New and material evidence having not been submitted to reopen a claim for entitlement to service connection for tinnitus, the claim is denied.

New and material evidence having not been submitted to reopen a claim for entitlement to service connection for shin splints, the claim is denied.


REMAND

4.  Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disability, to include depression, anxiety, and PTSD.

The first issue the Board must address is whether the above claim is in appellate status.  The United States Court of Appeals for Veterans Claims (Court) stated that an untimely Substantive Appeal is not a jurisdictional bar to consideration of a Veteran's claim, and that the RO and the Board may accept a substantive appeal even if it is not timely.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In the Percy case, the Court specifically found that because the issue was treated as if it were timely perfected for more than five years before being raised by the Board in the first instance, any issue concerning timely filing of the substantive appeal was waived by VA.  23 Vet. App. 37, 46.  

Following the October 2008 denial of the claims for tinnitus, bilateral hearing loss, shin splints, and depression, the Veteran filed a June 2009 notice of disagreement (NOD), and a SOC was issued in August 2009.  Importantly, in his August 2009 Form 9, the Veteran checked box 9.B. "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues:  (List below.)"  The Veteran listed tinnitus, hearing loss, and shin splints.  He did not mention his claim for depression or any other psychiatric disability on the Form 9 or the accompanying statement.  

However, in a November 2009 report of general information, the Veteran called and asked if and when his C&P examination will be scheduled for the issue of his depression.  The writer noted that this was his pending appeal.  In April 2010, the Veteran was provided with a letter notifying him that his August 2009 Form 9 did not mention his claim for depression.  It was noted that he had until October 2009 to substantiate his appeal.  However, the correspondence referencing depression was not received until November 2009.  Therefore, it was not timely and the Veteran was informed that this issue will not continue on appeal.  

Shortly thereafter, the RO began developing a claim characterized as a psychiatric condition to include anxiety and PTSD.  The Veteran underwent a July 2010 examination wherein his claim for a psychiatric condition was addressed.  There was no rating decision denying a claim for PTSD or anxiety.  In November 2010, the RO issued a SSOC with regard to the claim for as a psychiatric condition to include anxiety and PTSD.  Under adjudicative actions, the date of receipt of the NOD, SOC, and April 2010 SSOC that addressed the claim for depression were referenced.  The Veteran presented testimony on the claim for a psychiatric disability during his June 2011 hearing.  

The Board finds that the principle identified in Percy, if VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says, applies in this case.  Id. at 47.  In this regard, the April 2010 letter indicated that if VA had received his November 2009 correspondence (his phone call asking if/when his VA examination for depression would be scheduled) within one year of the date of the October 2008 rating decision, it would have been accepted as a substantive appeal.  Further, the RO was developing a claim for PTSD and anxiety at the same time as the pending appeal for depression, which might have been confusing to the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)  Additionally, the issuance of the November 2010 SSOC was additionally confusing as it could be interpreted that the claim for depression was still on appeal.  Moreover, the Veteran did present testimony on the matter at the same time as his other claims on appeal.  Therefore, after considering all these factors, the Board concludes that the issue recharacterized as stated above is now before the Board for consideration.  

The Board concludes that because the claim has been recharacterized more generally and because there has been confusion regarding whether the matter was on appeal, a remand is necessary to afford the Veteran an additional opportunity to submit evidence in connection with his claim and for the RO to address the claim under the more general and favorable characterization of entitlement to service connection for a psychiatric disability.  

The Veteran should be provided with a notice letter that complies with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran should be informed that his claims for PTSD, anxiety, and depression (now characterized generally as a psychiatric disability) were previously denied in a February 2006 rating decision, which is now final.  The claims were previously denied because there was no diagnosis of PTSD and anxiety/depression were denied because the evidence did not establish that either was caused by or related to his military service.  Evidence related to these factors must be obtained in order to reopen the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current VA treatment records dated from April 2011 to the present.

2.  Provide the Veteran with a notice letter with regard to his claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD.  The notice letter should include a definition of new and material evidence to reopen a claim as set forth in the current version of section 3.156(a) of VA regulations and inform him what is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous final denial of his claim in the February 2006 rating decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran should be told that service connection for was denied because there was no diagnosis of PTSD and anxiety/depression were denied because the evidence did not establish that either was caused by or related to his military service.  The Veteran should be informed that he needs to submit evidence related to these missing elements in order to substantiate his claim.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


